DETAILED ACTION
The instant application having Application No. 17/470,424, has a total of 25 claims pending in the application; there are 3 independent claims and 22 dependent claims, all of which are ready for examination by the examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

INFORMATION CONCERNING DRAWINGS
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.
	
OBJECTIONS TO THE SPECIFICATION
Specification
The applicant’s specification submitted is acceptable for examination purposes.

REJECTIONS BASED ON PRIOR ART
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6-7, and 15 are provisionally rejected on the grounds of nonstatutory double patenting of the claims 1-3, 8, 10, and 14 of copending Application No. 16/778,249. Although the conflicting claims are not identical, they are not patentably distinct from each other because both applications are directed to device under test (DUT) in assessing electrical margins. This is a provisional nonstatutory double patenting rejection because the conflicting claims have not in fact been patented.
Copending Application 17/470,424
Instant Application 16/778,249
Claim 1
A test device, comprising: at least one interface structured to connect to a device under test (DUT); 
one or more lanes connected to the interface; 

and a controller coupled to the at least one interface through the one or more lanes, the controller configured to establish a single-lane or multi-lane high speed input/output (I/O) link with the DUT and to cause the test device to assess an electrical margin of the single-lane or multi-lane high speed I/O link in either or both transmit (Tx) and receive (Rx) directions.
Claim 1
a test device, comprising: one or more printed circuit boards (PCBs); 
at least one interface coupled to the one or more PCBs; 

and a controller coupled to the at least one interface, the controller configured to establish a single-lane or multi-lane high speed input/output (I/O) link of a device under test (DUT) and to cause the test device to assess an electrical margin of the single-lane or multi-lane high speed I/O link in either or both transmit (Tx) and receive (Rx) directions.  
Claim 2
wherein the at least one interface comprises at least one lane configured to be connected to the DUT to assess the electrical margin of the single-lane or multi-lane high speed I/O link with the DUT in either or both Tx and Rx directions.
Claim 2
wherein the at least one interface comprises at least one lane configured to be connected to at least one test fixture to assess the electrical margin of the single-lane or multi-lane high speed I/O link of the DUT in either or both Tx and Rx directions.  
Claim 3
herein the at least one lane comprises a plurality of lanes, and wherein the controller is configured to support multiple different protocols for the test device to test multiple different devices that each operate according to a different protocol, and to provide options to configure the plurality of lanes for different device roles and the multiple different protocols.
Claim 3
wherein the at least one lane comprises a plurality of lanes, and wherein the controller is configured to support multiple different protocols for the test device to test multiple different devices that each operate according to a different protocol, and to provide options to configure the plurality of lanes for different device roles and the multiple different protocols.  
Claim 6
further including a printed circuit board (PCB) of an add-in card and the DUT is a motherboard, the add-in card configured to be plugged into a connector on the motherboard to implement physical and link logical layers for each lane of the single-lane or multi-lane high speed I/O link.
Claim 8
wherein the one or more PCBs includes a PCB of an add-in card and the DUT is a motherboard, the add-in card configured to be plugged into a connector on the motherboard to implement physical and link logical layers for each lane of the single-lane or multi-lane high speed I/O link.  
Claim 7
wherein the controller is configured to assess the electrical margin of the single-lane or multi-lane high speed I/O link by at least being configured to inject adjustable stress on margin test transmitters.

Claim 10
wherein the controller is configured to assess the electrical margin of the single-lane or multi-lane high speed I/O link by at least being configured to inject adjustable stress on margin test transmitters, the adjustable stress including one or more of: reduction of eye width opening and reduction of eye height opening.  
Claim 15
 A method for electrical margin testing a device under test (DUT), the method comprising: coupling the DUT to a plurality of lanes of a margin tester; establishing a multi-lane high speed I/O link with the DUT through the plurality of lanes; 

and assessing, by the margin tester, an electrical margin, in either or both transmit (Tx) and receive (Rx) directions, for each high-speed input/output (I/O) lane of the multi-lane high speed I/O link.
Claim 14
A method for electrical margin testing a device under test (DUT), the method comprising: establishing, by a test device, a multi-lane high speed I/O link of the DUT, 



and assessing, by the test device, an electrical margin, in either or both transmit (Tx) and receive (Rx) directions, for each high-speed input/output (I/O) lane of the multi-lane high speed I/O link.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 11, 14-16, 19, and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hafed et al. (Publication Number US 2008/0192814 A1).
As per claim 1, Hafed et al. discloses “a test device (physical-layer tester 116 (FIG. 1) and 1704 (FIG. 17), also seen as modules labeled as 400 (FIG. 4), 500 (FIG. 5), 600 (FIG. 6), 1004 (FIG. 10), 1100 (FIG. 11), 1300 (FIG. 13), and 1500 (FIG. 15)), comprising: at least one interface structured to connect to a device under test (DUT) (as an example, see interfaces 120 and 124 (FIG. 1) and 1616A-1616B (FIG. 16), though interfaces are also present in embodiments disclosed in [FIG. 4-6 and 10-11, 13, and 15]).”
Hafed et al. discloses “one or more lanes connected to the interface (each circuit channel 404 may include two path for the high-speed serial data, where the path is a functional data path 424; Paragraph 0039; FIG. 4).”
Hafed et al. discloses “and a controller coupled to the at least one interface through the one or more lanes (through connections 104 for high-speed transmitter 108 and high-speed receiver 112; FIG. 1), the controller configured to establish a single-lane or multi-lane high speed input/output (I/O) link with the DUT and to cause the test device to assess an electrical margin of the single-lane or multi-lane high speed I/O link in either or both transmit (Tx) and receive (Rx) directions (performing eye-margining tests; Paragraphs 0036, 0039, and 0044-0045).”  
As per claim 2, Hafed et al. discloses “the test device of claim 1 (as disclosed by Hafed et al. above) wherein the at least one interface comprises at least one lane configured to be connected to the DUT to assess the electrical margin of the single-lane or multi-lane high speed I/O link with the DUT in either or both Tx and Rx directions (through connections 104 for high-speed transmitter 108 and high-speed receiver 112; FIG. 1).”
As per claim 3, Hafed et al. discloses “the test device of claim 2 (as disclosed by Hafed et al. above) wherein the at least one lane comprises a plurality of lanes, and wherein the controller is configured to support multiple different protocols for the test device to test multiple different devices that each operate according to a different protocol, and to provide options to configure the plurality of lanes for different device roles and the multiple different protocols (there exists other standards including HDMI, Ethernet, and USB (Paragraph 0029). In one embodiment, the physical-layer tester can be connected through not only PCI Express but also USB; Paragraph 0058).”    
As per claim 4, Hafed et al. discloses “the test device of claim 3 (as disclosed by Hafed et al. above) wherein the plurality of lanes is configured to be connected to at least one test fixture to assess an electrical margin of a multi-lane high speed I/O link (through connections 104 for high-speed transmitter 108 and high-speed receiver 112; FIG. 1).”
As per claim 5, Hafed et al. discloses “the test device of claim 1 (as disclosed by Hafed et al. above) wherein the single-lane or multi-lane high speed I/O link with the DUT is a fully running operational link without a special test mode (note that the physical-layer tester is placed between a mission-environment transmitter and a mission-environment receiver and that the physical-layer tester is dedicated to testing a signal as opposed to going into a ‘special’ mode for testing; Paragraph 0008).”  
As per claim 6, Hafed et al. discloses “the test device of claim 1 (as disclosed by Hafed et al. above) further including a printed circuit board (PCB) of an add-in card and the DUT is a motherboard (physical-layer tester 1604 on board 1628 that is connected to a board under test 1612 and motherboard 1608 (FIG. 16), and another embodiment where a physical-layer tester is connected to different devices; FIG. 17), the add-in card configured to be plugged into a connector on the motherboard to implement physical and link logical layers for each lane of the single-lane or multi-lane high speed I/O link (through connections 104 for high-speed transmitter 108 and high-speed receiver 112; FIG. 1).”
As per claim 7, Hafed et al. discloses “the test device of claim 1 (as disclosed by Hafed et al. above) wherein the controller is configured to assess the electrical margin of the single-lane or multi-lane high speed I/O link by at least being configured to inject adjustable stress on margin test transmitters (jitter injection for stress-testing a mission environment receiver; Paragraph 0053).”
As per claim 8, Hafed et al. discloses “the test device of claim 1 (as disclosed by Hafed et al. above) wherein the controller is configured to assess the electrical margin of the single-lane or multi-lane high speed I/O link by at least being configured to vary an amount of skew per lane (transmission media 212 include effects such as attenuation, signal reflection, skew, and crosstalk; Paragraph 0031).”
As per claim 11, Hafed et al. discloses “the test device of claim 1 (as disclosed by Hafed et al. above), wherein the controller is further configured to capture a log of link training state versus an electrical margin during the electrical margin assessment (error counts during sampling are taken and recorded [Paragraph 0046], and measurements of one set of traffic is taken; Paragraph 0060).” 
As per claim 14, Hafed et al. discloses “the test device of claim 13 (as disclosed by Hafed et al. above), wherein the interconnect under test is coupled between at least one transmitter and at least one receiver of the one or more lanes (through connections 104 for high-speed transmitter 108 and high-speed receiver 112; FIG. 1).”
As per claim 15, Hafed et al. discloses “a method for electrical margin testing a device under test (DUT) (physical-layer tester 116 (FIG. 1) and 1704 (FIG. 17), also seen as modules labeled as 400 (FIG. 4), 500 (FIG. 5), 600 (FIG. 6), 1004 (FIG. 10), 1100 (FIG. 11), 1300 (FIG. 13), and 1500 (FIG. 15)), the method comprising: coupling the DUT to a plurality of lanes of a margin tester (as an example, see interfaces 120 and 124 (FIG. 1) and 1616A-1616B (FIG. 16), though interfaces are also present in embodiments disclosed in [FIG. 4-6 and 10-11, 13, and 15]).” 
Hafed et al. discloses “establishing a multi-lane high speed I/O link with the DUT through the plurality of lanes (each circuit channel 404 may include two path for the high-speed serial data, where the path is a functional data path 424; Paragraph 0039; FIG. 4).”
Hafed et al. discloses “and assessing, by the margin tester, an electrical margin, in either or both transmit (Tx) and receive (Rx) directions, for each high-speed input/output (I/O) lane of the multi-lane high speed I/O link (performing eye-margining tests; Paragraphs 0036, 0039, and 0044-0045).”
As per claim 16, Hafed et al. discloses “the method of claim 15 (as disclosed by Hafed et al. above) further comprising varying an amount of skew per lane when assessing the electrical margin (transmission media 212 include effects such as attenuation, signal reflection, skew, and crosstalk; Paragraph 0031).”
As per claim 19, Hafed et al. discloses “the method of claim 15 (as disclosed by Hafed et al. above), further comprising capturing a log of link training state versus an electrical margin during the electrical margin assessment (error counts during sampling are taken and recorded [Paragraph 0046], and measurements of one set of traffic is taken; Paragraph 0060).” 
As per claim 23, Hafed et al. discloses “a margin tester (physical-layer tester 116 (FIG. 1) and 1704 (FIG. 17), also seen as modules labeled as 400 (FIG. 4), 500 (FIG. 5), 600 (FIG. 6), 1004 (FIG. 10), 1100 (FIG. 11), 1300 (FIG. 13), and 1500 (FIG. 15)) comprising: one or more lanes structured to couple to a device under test (DUT) (each circuit channel 404 may include two path for the high-speed serial data, where the path is a functional data path 424; Paragraph 0039; FIG. 4).”
Hafed et al. discloses “and one or more controllers configured to: establish a single-lane or multi-lane high speed input/output (I/O) link with the DUT through the one or more lanes (through connections 104 for high-speed transmitter 108 and high-speed receiver 112; FIG. 1).”
Hafed et al. discloses “and assess an electrical margin of the single-lane or multi-lane high speed I/O link in either or both transmit (Tx) and receive (Rx) directions (performing eye-margining tests; Paragraphs 0036, 0039, and 0044-0045).”  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 9-10, 12, 17-18, 20, and 24-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hafed et al. (Publication Number US 2008/0192814 A1) in view of Iyer et al. (Publication Number US 2017/0019247 A1).
As per claim 9, Hafed et al. discloses “the test device of claim 1 (as disclosed by Hafed et al. above).” However, Hafed et al. does not disclose “wherein the controller is further configured to output a trigger signal when an event is detected during the electrical margin assessment.”
Iyer et al. disclose “wherein the controller is further configured to output a trigger signal when an event is detected during the electrical margin assessment (Paragraphs 0151-0153).” 
Hafed et al. and Iyer et al. are analogous art in that they in the field of signal testing.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Hafed et al. and Iyer et al. to allow enhanced redrivers to retain their low latency operational characteristics while supporting more sophisticated training and testing of links [Paragraph 0151]. 
As per claim 10, Hafed et al. discloses “the test device of claim 1 (as disclosed by Hafed et al. above).” However, Hafed et al. does not disclose “wherein the controller is further configured to cause the test device to assess the electrical margin when a trigger signal is received.”
Iyer et al. disclose “wherein the controller is further configured to cause the test device to assess the electrical margin when a trigger signal is received (the presence of iterative application of varying combinations of values of reference voltage and phase offset to settle on those values that result in the best signal eye characteristics [Paragraph 0151] indicates the presence of a threshold that must be met for optimal eye patterns).”
Hafed et al. and Iyer et al. are analogous art in that they in the field of signal testing.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Hafed et al. and Iyer et al. to allow enhanced redrivers to retain their low latency operational characteristics while supporting more sophisticated training and testing of links [Paragraph 0151].
As per claim 12, Hafed et al. discloses “the test device of claim 1 (as disclosed by Hafed et al. above).” However, Hafed et al. does not disclose “wherein each of the one or more lanes includes a transmitter and receiver and the controller is further configured to perform a calibration by coupling each transmitter with a respective receiver.”
Iyer et al. discloses “wherein each of the one or more lanes includes a transmitter and receiver and the controller is further configured to perform a calibration by coupling each transmitter with a respective receiver (Paragraphs 0071 and 0073).”  
Hafed et al. and Iyer et al. are analogous art in that they in the field of signal testing.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Hafed et al. and Iyer et al. to allow enhanced redrivers to retain their low latency operational characteristics while supporting more sophisticated training and testing of links [Paragraph 0151].
As per claim 17, Hafed et al. discloses “the method of claim 15 (as disclosed by Hafed et al. above).” However, Hafed et al. does not disclose “generating a trigger signal when an event is detected during the electrical margin assessment.”
Iyer et al. disclose “generating a trigger signal when an event is detected during the electrical margin assessment (Paragraphs 0151-0153).” 
Hafed et al. and Iyer et al. are analogous art in that they in the field of signal testing.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Hafed et al. and Iyer et al. to allow enhanced redrivers to retain their low latency operational characteristics while supporting more sophisticated training and testing of links [Paragraph 0151]. 
As per claim 18, Hafed et al. discloses “the method of claim 15 (as disclosed by Hafed et al. above).” However, Hafed et al. does not disclose “further comprising receiving a trigger signal and assessing the electrical margin when the trigger signal is received.”
Iyer et al. disclose “further comprising receiving a trigger signal and assessing the electrical margin when the trigger signal is received (the presence of iterative application of varying combinations of values of reference voltage and phase offset to settle on those values that result in the best signal eye characteristics [Paragraph 0151] indicates the presence of a threshold that must be met for optimal eye patterns).”
Hafed et al. and Iyer et al. are analogous art in that they in the field of signal testing.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Hafed et al. and Iyer et al. to allow enhanced redrivers to retain their low latency operational characteristics while supporting more sophisticated training and testing of links [Paragraph 0151].
As per claim 20, Hafed et al. discloses “the method of claim 15 (as disclosed by Hafed et al. above).” However, Hafed et al. does not disclose “wherein each lane includes a transmitter and receiver and the method further includes calibrating the test device by coupling a transmitter with a receiver and performing a calibration.”
Iyer et al. discloses “wherein each lane includes a transmitter and receiver and the method further includes calibrating the test device by coupling a transmitter with a receiver and performing a calibration (Paragraphs 0071 and 0073).”  
Hafed et al. and Iyer et al. are analogous art in that they in the field of signal testing.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Hafed et al. and Iyer et al. to allow enhanced redrivers to retain their low latency operational characteristics while supporting more sophisticated training and testing of links [Paragraph 0151].
As per claim 24, Hafed et al. discloses “the margin tester of claim 23 (as disclosed by Hafed et al. above).” However, Hafed et al. does not disclose “wherein the one or more controllers are further configured to establish the single-lane or multi-lane high speed I/O link with the DUT with the margin tester acting as a root complex.”  
Iyer et al. discloses “wherein the one or more controllers are further configured to establish the single-lane or multi-lane high speed I/O link with the DUT with the margin tester acting as a root complex (as the origin of a loopback (see the master device A 1110; FIG. 12 and 13A).”  
Hafed et al. and Iyer et al. are analogous art in that they in the field of signal testing.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Hafed et al. and Iyer et al. to allow enhanced redrivers to retain their low latency operational characteristics while supporting more sophisticated training and testing of links [Paragraph 0151].
As per claim 25, Hafed et al. discloses “the margin tester of claim 23 (as disclosed by Hafed et al. above), However, Hafed et al. does not disclose “wherein the one or more controllers are further configured to establish the single-lane or multi-lane high speed I/O link with the DUT with the margin tester acting as an endpoint.”
Iyer et al. discloses “wherein the one or more controllers are further configured to establish the single-lane or multi-lane high speed I/O link with the DUT with the margin tester acting as an endpoint (as initial destination (see device B 1115 as the loopback slave) and final destination (see device A 1110); FIG. 12 and 13A).”
Hafed et al. and Iyer et al. are analogous art in that they in the field of signal testing.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Hafed et al. and Iyer et al. to allow enhanced redrivers to retain their low latency operational characteristics while supporting more sophisticated training and testing of links [Paragraph 0151].
Claims 13 and 21-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hafed et al. (Publication Number US 2008/0192814 A1) in view of Chandra et al. (Publication Number US 2016/0266204 A1).
As per claim 13, Hafed et al. discloses “the test device of claim 1 (as disclosed by Hafed et al. above).” However, Hafed et al. does not disclose “wherein the DUT is an interconnect under test and the controller is further configured to activate a vector network analyzer mode to test the interconnect under test.”
Chandra et al. discloses “wherein the DUT is an interconnect under test and the controller is further configured to activate a vector network analyzer mode to test the interconnect under test (Paragraph 0004).”
Hafed et al. and Iyer et al. are analogous art in that they in the field of signal testing.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Hafed et al. and Chandra et al. since the use of a Vector Network Analyzer is well known in the art (note that Chandra et al. uses the word “conventionally” as it pertains to the Vector Network Analyzer) in order to test a new, higher speed backplane design for a new, higher speed switch when current switch components operate at current operation speeds [Paragraph 0004].
As per claim 21, Hafed et al. discloses “the method of claim 15 (as disclosed by Hafed et al. above).” However, Hafed et al. does not disclose “wherein the DUT is an interconnect under test and the method further includes activating a vector network analyzer mode to test the interconnect under test.  
Chandra et al. discloses “wherein the DUT is an interconnect under test and the method further includes activating a vector network analyzer mode to test the interconnect under test (Paragraph 0004).”
Hafed et al. and Iyer et al. are analogous art in that they in the field of signal testing.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Hafed et al. and Chandra et al. since the use of a Vector Network Analyzer is well known in the art (note that Chandra et al. uses the word “conventionally” as it pertains to the Vector Network Analyzer) in order to test a new, higher speed backplane design for a new, higher speed switch when current switch components operate at current operation speeds [Paragraph 0004].
As per claim 22, Hafed et al. discloses “the method of claim 21 (as disclosed by Hafed et al. above).” However, Hafed et al. does not disclose “wherein the interconnect under test is coupled between at least one transmitter and at least one receiver of the plurality of lanes.”
Chandra et al. discloses “wherein the interconnect under test is coupled between at least one transmitter and at least one receiver of the plurality of lanes (Paragraph 0004).”
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Hafed et al. and Chandra et al. since the use of a Vector Network Analyzer is well known in the art (note that Chandra et al. uses the word “conventionally” as it pertains to the Vector Network Analyzer) in order to test a new, higher speed backplane design for a new, higher speed switch when current switch components operate at current operation speeds [Paragraph 0004].

RELEVENT ART CITED BY THE EXAMINER
The following prior art made of record and relied upon is citied to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
The following references teach link testing.
U.S. PATENT NUMBERS:2010/0153052 A1 – [Paragraph 0095]
2018/0091358 A1
6,449,742 B1
7,099,438 B2

CLOSING COMMENTS
Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Yu whose telephone number is (571)272-9779. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.W.Y/Examiner, Art Unit 2181                                                                                                                                                                                                        October 21, 2022

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181